MEMORANDUM **
In these consolidated petitions for review, Juan Antonio Beltran and his family, natives and citizens of Bolivia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings (No. 05-73886) and its order denying them motion to reconsider (No. 05-75125). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Cano-Mer-ida v. INS, 311 F.3d 960, 964 (9th Cm. 2002), we deny the petitions for review.
The BIA did not abuse its discretion in denying the Beltrans’ motion to reopen because the Beltrans failed to provide evidence of changed circumstances in Bolivia. See 8 C.F.R. § 1003.2(c)(3)(ii).
The BIA did not abuse its discretion in denying the Beltrans’ motion to reconsider where they failed to identify an error of fact or law in the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
The Beltrans’ “Motion to Request Leave to File Late Reply Brief’ is granted. The Clerk shall file the brief received on November 9, 2007.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.